Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:

Grace Care Center
(CCN: 45-5901),

Date: September 14, 2007

Petitioner,

Docket No. C-07-363

Decision No. CR1647

Centers for Medicare &
Medicaid Services.

a )

DECISION DISMISSING REQUEST FOR HEARING

dismiss the hearing request of Petitioner, Grace Care Center, because it has no right to a
earing.

I. Background

Petitioner is a skilled nursing facility located in Wichita Falls, Texas. It participates in
the Medicare program. Its participation in Medicare is governed by sections 1866 and

819 of the Social Security Act and by implementing regulations at 42 C.F.R. Parts 483
and 488. Also, its right to a hearing in this case is governed by regulations at 42 C.F.R.
Part 498.

On January 18 and February 15, 2007, Petitioner was surveyed for compliance with
Medicare participation requirements (January and February surveys). Based on the
results of that survey the Centers for Medicare & Medicaid Services (CMS) determined
that Petitioner no longer met participation requirements. It determined to impose
remedies against Petitioner consisting of civil money penalties in the following amounts:
two per-instance civil money penalties of $2,000 each to remedy deficiencies identified at
2

the January survey; and a single per-instance civil money penalty of $7,500 to remedy
deficiencies identified at the February survey. Petitioner requested a hearing to challenge
the deficiency findings that were made at the two surveys and CMS’s remedy
determinations, and the case was assigned to me for a hearing and a decision.

However, on May 23, 2007, CMS notified Petitioner that it was rescinding the $7,500
civil money penalty that it had determined to impose to remedy deficiencies identified at
the February survey. On August 6, 2007, CMS advised Petitioner that it had rescinded
the two $2,000 per instance civil money penalties that it had determined to impose to
remedy deficiencies identified at the January survey. As a consequence, CMS is no
longer demanding that any remedies be imposed against Petitioner.

On August 20, 2007 CMS moved to dismiss Petitioner’s hearing request. Petitioner did
not file any opposition to the motion.

II. Discussion

It is axiomatic that no right to a hearing exists where there is no remedy determination to
contest. Arcadia Acres, DAB No. 1607 (1997); Rafael Convalescent Hospital, DAB No.
1616 (1997). Where CMS determines to impose a remedy hearing rights are created.
However, those rights are extinguished if CMS determines to rescind that remedy.

I must dismiss a hearing request where the party requesting a hearing has no right to one.
42 C.F.R. § 498.70(b). Petitioner no longer has a right to a hearing in this case because
the unchallenged facts are that CMS rescinded its remedy determination. Consequently, I
dismiss Petitioner’s hearing request.

/s/
Steven T. Kessel
Administrative Law Judge

